Case 9:08-cv-80736-KAM Document 452-2 Entered on FLSD Docket 05/10/2019 Page 1 of 3




              EXHIBIT
                 2
Case 9:08-cv-80736-KAM Document 452-2 Entered on FLSD Docket 05/10/2019 Page 2 of 3
                                                                                                 PAUL G. CASSELL
                                                              Ronald N. Boyce Presidential Professor of Criminal Law
                                                                S.J. Quinney College of Law at the University of Utah
                                                                                                 383 S. University St.
                                                                                            Salt Lake City, UT 84112
                                                                                           Telephone: 801-585-5202
                                                                                              cassellp@law.utah.edu*
                                                   March 4, 2019
   Ms. Ariana Fajardo Orshan
   U.S. Attorney for the
     Southern District of Florida
   500 E. Broward Blvd.
   Ft. Lauderdale, FL 33394
   Via email: Sarah.Schall@usdoj.gov

           Re:      Protecting the Rights of Jeffrey Epstein’s Victims

   Dear Ms. Orshan:

           As you know, we represent several victims of federal sex abuse and sex
   trafficking crimes committed by Jeffrey Epstein, including Jane Doe 1, Jane Doe 2, Jane
   Doe 3, and Jane Doe 4. On February 25, 2019, we wrote to request that you make your
   best efforts to see that these victims are accorded their rights under the Crime Victims’
   Rights Act (CVRA), 18 U.S.C. § 3771 – specifically that your Office immediately rescind
   the provisions in the non-prosecution agreement barring prosecution of Epstein and his
   co-conspirators and reopen the investigation. We requested the favor of a prompt
   reply. Judge Marra has directed that we confer to determine whether we can jointly
   fashion a remedy for the violation of the victims’ rights and, in any event, what
   submissions and proceedings are needed to reach a final resolution of the remedy issue.
   We have a right to confer under the CVRA. You have not yet responded.

           We write – again and with increased urgency – to request that your Office
   immediately work with us to implement the only efficacious remedy for the victims that
   is available: rescinding the provisions in the non-prosecution agreement barring
   Epstein’s prosecution for federal sex crimes by your Office. As we explained in our
   earlier letter, Judge Marra has already ruled that the law permits this remedy. Judge
   Marra has specifically held that “the CVRA authorizes the rescission or “reopening” of a
   prosecutorial agreement, including a non-prosecution agreement, reached in violation of a
   prosecutor’s conferral obligations under the statute.” Opinion and Order at 26, Jane
   Does v. United States, No. 9:08-cv-80736 (Feb. 21, 2019) (quoting Does v. United States, 950
   F. Supp. at 1267). Judge Marra has further held that “section 3771(d)(5) of the CVRA
   authorizes the setting aside of pre-charge prosecutorial agreements . . . .” Id. (citing Does
   v. United States, 950 F. Supp. 2d at 1267).

   *
     This daytime business address is provided for identification and correspondence purposes only and is not intended
   to imply institutional endorsement by the University of Utah.
Case 9:08-cv-80736-KAM Document 452-2 Entered on FLSD Docket 05/10/2019 Page 3 of 3



          You and the prosecutors in your Office have an obligation to afford our clients
   their congressionally granted right to confer about whether to prosecute Epstein. See 18
   U.S.C. § 3771(c)(1). Through more than a decade of litigation, the U.S. Attorney’s Office
   for the Southern District of Florida and sexual assault victims have been litigating
   whether the victims’ rights were violated. That issue has been decided. The only issue
   for your Office now is whether it wants to confer with victims about whether federal
   prosecution of serial pedophile and major international sex trafficker is appropriate.

          Congress has directed that prosecutors must confer with victims about important
   prosecutive decisions. The path forward now is simple. We could work together to
   draft a proposed court order that will quickly resolve this long-running litigation, by
   declaring the provisions of the NPA barring Epstein’s prosecution to be invalid and that
   your Office will confer about whether to prosecute. We stand ready to discuss details in
   the proposed order, including creating time for Epstein to raise any objections he might
   have with the court.

          If for any reason you are unwilling to agree with what we believe is the obvious
   resolution of this unfortunate split between victims of federal sex crimes and
   prosecutors with power to prosecute those crime, we would —again – like to quickly
   confer about the matter. On behalf of our clients, we have a right to confer under 18
   U.S.C. § 3771(a)(5).

         Time is of the essence. On Friday of this week, we must advise the judge
   whether the victims and the prosecutors are united – or divided. The favor of quick
   response is – again – requested.

                                     Sincerely,



                                     Bradley J. Edwards
                                     Paul G. Cassell
                                     Jack Scarola

                              Counsel for Jane Doe 1, Jane Doe 2, Jane Doe 3, and Jane Doe 4
   cc:   Dexter Lee
         Marie Villafaña




                                               2
